Order entered November 25, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00709-CR

                       MICHAEL DEWAYNE THOMPSON, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-60066-M

                                              ORDER
        The clerk’s record is overdue in this appeal. Accordingly, we ORDER the Dallas

County District Clerk to file the clerk’s record within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                           /s/   ADA BROWN
                                                                 JUSTICE